Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-14-00144-CV

                                 Sandra Y. ESPINOZA,
                                       Appellant

                                           v.

                                 Ruth V. THRASHER,
                                       Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 391870
                      Honorable David J. Rodriguez, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. No costs of appeal are assessed against Appellant Sandra Y.
Espinoza.

      SIGNED December 31, 2014.


                                            _________________________________
                                            Karen Angelini, Justice